 

Exhibit 10.10

PRIVATE & CONFIDENTIAL

 

TO: Miss KEE, Chiu Wing         DATE: 20th November 2003
I.D. CARD NO.: K327750 (A)         STAFF CODE: TT2003_006



--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT

We are pleased to offer you employment with Tech Team Development Limited
(hereafter referred to as "the Company") on the terms and conditions set as
below:

APPOINTMENT

- Your position will be Financial Manager. Employment will commence on 20th
November 2003 and you will be on 3 months probation from that date.

- Your monthly salary will be HK$20,000.

- An additional month's salary, at the management's discretion, will be payable
as a year-end bonus at December of each year after completion of the twelve
months' service.

- Working hours are from 9:00a.m - 6:00p.m. Monday to Friday. 9:00a.m. -
1:00p.m. on Saturday.

 

LEAVE

- The leave year is from 1 January to 31 December, and your annual paid leave
entitlement is 10 working days after one year of service. Employees whose period
of service is less than one year will be give on pro rata basis.

- Annual leave may not be accumulated and carried forward to the following year
without the Company's approval. Failure to take leave annually may lead to
forfeiture without compensation.

 

2

OUTSIDE EMPLOYMENT

- You are not permitted to take any part time employment outside your employment
with TECH TEAM DEVELOPMENT LIMITED without written permission from your
Department Head and the Company.

GRATUITES

- You may not under any circumstances, directly receive or accept for your own
benefit any commission, rebate, discount, gratuity or profit from any person,
company or firm having business transaction with TECH TEAM DEVELOPMENT LIMITED.

PATENTS AND REGISTRATION RIGHTS

- The ownership of and sole rights to obtain copyright, patents registration of
designs in the design supplied by you to the Company are vested in the Company.

CONFIDENTIAL

- While working for the Company you are required to protect all proprietary and
confidential information. The terms of your contract with the Company require
you to sign a Confidentially Agreement, and your employment will not start until
you have done so.

TERMINATION OF EMPLOYMENT

- Termination of employment during the probationary period is one-week notice.
Thereafter one month's notice in writing is required by either side.

- Under the following circumstances, the Company reserves the right to terminate
your service without prior notice and compensation.

a. If you break the company's rules and regulation.

b. If you break the laws of Hong Kong or any other country in which you travel,
whether on company business or for pleasure.

c. If you disclose confidential information of the Company without written
consent of the Board of Directors.

 

 

If you accept the terms of employment, please sign below. A duplicate copy is
attached for your retention.

I certify that I have read and accept these terms of employment.

 

 

 

 

 

Signed by: Signed by:

 

 

 

/s/ Chiu Wing Kee /s/ Bondy Tan
Name: KEE, Chiu Wing Name: TAN, Bondy
Title: C.E.O.
Date : 20th November , 2003 Date: 20th November, 2003

 

 

 

 

 

 

NON-DISCLOSURE AGREEMENT

This Agreement is made on 20th November 2003 between Tech Team Development
Limited and Miss. KEE, Chiu Wing [HKID No: K327750(A)].

Since Miss KEE, Chiu Wing is expected to engage in the discussion which may be
involved in the disclosure and communication of information and contain
confidential material which Tech Team Development Limited wishes to protect from
unauthorized disclosure and use. Therefore it is hereby agreed as follows:

 

1. Terms of Agreement

a) Company Shall refer to Tech Team Development Limited

b) Information Shall mean all documents, ideas, know-how and other information
supplied by Tech Team Development Limited and related companies whether they are
disclosed orally, in documentary or other material form, by demonstration or
otherwise.

c) The disclosing party Shall mean Tech Team Development Limited and "the
recipient" shall mean Miss. KEE, Chiu Wing

2. All information furnished by the disclosing party shall be treated by the
recipient as confidential, shall not be disclosed to others, unless she has got
the consent of the Company or except for any of the information which the
recipient can show the below.

a) is already known to the recipient at the date it was disclosed to it by the
disclosing party and is or becomes free of restriction on the disclosure or use
in question, or

b) is or become generally known or freely available to the public (expect by
reason of any breach by the recipient of its obligations hereunder), or

 

c) is disclosed to the recipient, free of restriction of the disclosure or use
in question, by a third party who was entitled to make such unrestricted
disclosure, or

d) is independently developed by the recipient.

3. The recipient will take such precautions and make such arrangements as are
reasonably necessary to protect the information received by it (and in any event
no less than those the recipient would take and make to protect its own
information).

4. The obligation of confidentially shall survive upon termination of the
agreement.

5. This Agreement shall be governed by and construed in accordance with the laws
of Hong Kong.

 

 

 

 

 

Signed by: Signed by:

 

 

 

 

/s/ Chiu Wing Kee /s/ Bondy Tan

Miss KEE, Chiu Wing Mr. TAN, Bondy

C.E.O.